       Case 2:19-cr-00518-GEKP Document 100 Filed 05/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                         :      CRIMINAL ACTION
                                                 :
              v.                                 :
                                                 :
NEIL K. ANAND                                    :      NO. 19-518-1



                                        ORDER


       AND NOW, this 20th day of May, 2020, upon consideration of Defendant Neil K.

Anand’s Motion to Modify Conditions of Pretrial Release (Doc. No. 89) and the Government

Response in Opposition (Doc. No. 91), the Motion DENIED.



                                                 BY THE COURT:


                                                  /s/ Gene E.K. Pratter
                                                 GENE E.K. PRATTER
                                                 United States District Judge




                                             1
